1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
11   CHARLES KELLER COOPER, JR., )                NO. CV 18-4051-FMO (AGR)
                                 )
12                 Plaintiff,    )
                                 )                ORDER ACCEPTING FINDINGS AND
13      v.                       )                RECOMMENDATION OF UNITED
                                 )                STATES MAGISTRATE JUDGE
14   LOS ANGELES SHERIFF         )
     DEPARTMENT, et al..,        )
15                               )
                   Defendants.   )
16                               )
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the complaint, records on
18   file, and the Report and Recommendation of the United States Magistrate Judge. No
19   objections to the Report have been filed. The Court accepts the findings and
20   recommendation of the Magistrate Judge.
21         IT IS ORDERED that Defendants’ motion to dismiss the complaint is granted
22   with leave to file a First Amended Complaint consistent with the Magistrate Judge’s
23   recommendations.
24         If Plaintiff chooses to file a First Amended Complaint, it must be filed within 30
25   days after entry of this Order, it must bear the docket number assigned to this case,
26   be labeled “First Amended Complaint,” and be complete in and of itself without
27   reference to the original complaint, attachment, pleading or other documents.
28
1         The Clerk is DIRECTED to provide Plaintiff with a pro se civil rights packet.
2         Plaintiff is advised that if he fails to file a timely and corrected First
3    Amended Complaint within 30 days after the entry of this order, this action may
4    be dismissed.
5
6
7    DATED: March 25, 2019                             /s/
                                               FERNANDO M. OLGUIN
8                                              United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
